Citation Nr: 1735945	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-34 619	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California.


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008, and May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  VA is transferred to RO in Denver, Colorado.


FINDING OF FACT

On August 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative that a withdrawal of this appeal is requested.  The Veteran confirmed the withdrawal in an August 2017 statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran through his authorized representative has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MATTHEW W. BLACKWELDER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


